                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOHN CARROLL WALL, JR.,            )
                                   )
                   Petitioner,     )
                                   )              1:04CR8-2
           v.                      )              1:21CV572
                                   )
UNITED STATES OF AMERICA,          )
                                   )
                   Respondent.     )


                                   ORDER

     The Order and Recommendation of the United States Magistrate

Judge was filed with the court in accordance with 28 U.S.C.

§ 636(b) and, on July 14, 2021, was served on the parties in this

action.   In response, Petitioner filed a letter that was docketed,

in an abundance of caution, as an objection to the recommendation.

(Docket Entry 101.) In this objection, Petitioner requests the

same relief proposed by the Magistrate Judge in his recommendation:

dismissal of the instant matter without prejudice. (Id.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made (to the

extent an objection was raised at all) and has made a de novo

determination which is in accord with the Magistrate Judge’s

report.    The     court    therefore    adopts    the   Magistrate   Judge’s

Recommendation.

     IT   IS    THEREFORE   ORDERED     that   this   action   be   filed   and

dismissed sua sponte without prejudice to Petitioner promptly




      Case 1:04-cr-00008-TDS Document 102 Filed 08/20/21 Page 1 of 2
filing a corrected motion on the proper § 2255 forms.             A judgment

dismissing this action will be entered contemporaneously with this

Order.


                                  /s/   Thomas D. Schroeder
                               United States District Judge

August 20, 2021




                                       2



         Case 1:04-cr-00008-TDS Document 102 Filed 08/20/21 Page 2 of 2
